Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Beeley et al. (US3644085). Beeley et al. teaches a garment finisher (see abstract). Beeley et al. teaches an endless conveyor 30 that transports a plurality of garments mounted on rotatable garment forms 43 spaced a pa rt on respective carriages 42 successively through a circuit having a garment loading zone e.g. 33,34 (see column 4, lines 38-41), a steam zone 14 for applying steam to the garments, a hot air zone 16 for applying hot air to the garments, a cool down zone 22 for exposing the garments to cooling air, and an unloading zone 44a, 100 where the garments are able to be removed from the forms 43 (see column 4, lines 46-61); and a plurality of turning stations (see beginning and ending of conveyor 45) positioned at predetermined locations relative to the zones that rotate the forms 43 between a position aligned with a conveyor direction of travel and a position transverse (reads on perpendicular) with the conveyor direction of travel through the circuit (see figures 1-2, 4-7, column 2, lines 30-32, 61-68; column 3, lines 31-33). Beeley et al. fails to teach/disclose all of the limitations of independent claims 1 and 9, including the particular sequence of steps whereby the form is rotated ninety degrees to an orientation perpendicular to the conveyor path after passage through the steam zone. Further no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711